DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging device that images an optical spectrum of the reflected light dispersed by the spectroscope and obtains spectroscopic image data” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuma (US 2014/0145082), and further in view of Nakajima et al. (JPS 54143193), hereinafter “Nakajima”, cited in IDS, references to translation supplied in IDS.
Regarding claim 1, Fukuma teaches an inspection device for manufacturing a Press Through Package (PTP) sheet that comprises a container film including a pocket portion in which a content is placed and a cover film closing the pocket portion (abstract, Fig 1), the inspection device comprising: 
an illumination device (ref 13) that emits near infrared light (paragraph [0030]) toward the container film holding the content (refs 101, 102, 103, paragraph [0029]); 
a spectroscope that disperses reflected light from the content irradiated with the near infrared light via the through hole (ref 3, paragraphs [0030]-[0031]); 
an imaging device that images an optical spectrum of the reflected light dispersed by the spectroscope and obtains spectroscopic image data (ref 4, paragraphs [0030]-[0031]); and 
a controller that: obtains spectral data of the content based on the spectroscopic image data, and performs a predetermined inspection with regard to the content based on the spectral data of the content (ref 5, paragraphs [0034]-[0036]).
Fukuma is silent regarding a light shield between the illumination device and the container film and that prevents the near infrared light from entering the container film, wherein the light shield has a through hole that allows the near infrared light to pass through.
However, Nakajima teaches an optical inspection device (abstract, Figs, 4, 5) including a light shield between the illumination device and the container film and that prevents the near infrared light from entering the container film, wherein the light shield has a through hole that allows the near infrared light to pass through (refs 21, 24; Figs. 4, 5, pages 3-4 paragraph following “packaging product inspection method and equipment”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fukuma with the teaching of Nakajima by including a light shield between the illumination device and the container film and that prevents the near infrared light from entering the container film, wherein the light shield has a through hole that allows the near infrared light to pass through in order to improve the signal to noise ratio by shielding the portion of the film which is for inspection.
Regarding claim 2, Fukuma is silent regarding wherein the through hole has a dimension smaller than a dimension of the pocket portion, the dimension of the through hole is along at least one of a wavelength dispersion direction of the optical spectrum and a direction perpendicular to the wavelength dispersion direction, and the dimension of the pocket portion is along at least one of the wavelength dispersion direction and the direction perpendicular to the wavelength dispersion direction.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the through hole has a dimension smaller than a dimension of the pocket portion, the dimension of the through hole is along at least one of a wavelength dispersion direction of the optical spectrum and a direction perpendicular to the wavelength dispersion direction, and the dimension of the pocket portion 
Regarding claim 3, Fukuma is silent regarding wherein the controller obtains the spectral data of the content based on the spectroscopic image data obtained by the imaging device in such a state that a center of the pocket portion or a center of the content is at a center of the through hole, the center of the pocket portion or the center of the content is at least one of a center in the wavelength dispersion direction of the optical spectrum and a center in the direction perpendicular to the wavelength dispersion direction, and the center of the through hole is at least one of a center in the wavelength dispersion direction and a center in the direction perpendicular to the wavelength dispersion direction.
Nakajima teaches wherein the controller obtains the spectral data of the content based on the spectroscopic image data obtained by the imaging device in such a state that a center of the pocket portion or a center of the content is at a center of the through hole (Figs. 4, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fukuma with the teaching of 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the center of the pocket portion or the center of the content is at least one of a center in the wavelength dispersion direction of the optical spectrum and a center in the direction perpendicular to the wavelength dispersion direction, and the center of the through hole is at least one of a center in the wavelength dispersion direction and a center in the direction perpendicular to the wavelength dispersion direction as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, one would be motivated to use the claimed size in order to increase the signal to noise ratio, but maximizing the test light incident on the test surface, while minimizing the test light on the background surface.
Regarding claim 4, Fukuma is silent regarding wherein the through hole has a dimension smaller than a dimension of the content, the dimension of the through hole is along at least one of a wavelength dispersion direction of the optical spectrum and a direction perpendicular to the wavelength dispersion direction, and the dimension of the content is along at least one 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the through hole has a dimension smaller than a dimension of the content, the dimension of the through hole is along at least one of a wavelength dispersion direction of the optical spectrum and a direction perpendicular to the wavelength dispersion direction, and the dimension of the content is along at least one of the wavelength dispersion direction and the direction perpendicular to the wavelength dispersion direction as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In the instant case, one would be motivated to use the claimed size in order to increase the signal to noise ratio, but maximizing the test light incident on the test surface, while minimizing the test light on the background surface.
Regarding claim 5, Fukuma is silent regarding wherein the controller obtains the spectral data of the content based on the spectroscopic image data obtained by the imaging device in such a state that the content blocks the through hole in plan view viewed in a direction perpendicular to a flange portion of the container film.
Nakajima teaches wherein the controller obtains the spectral data of the content based on the spectroscopic image data obtained by the imaging device in such a state that the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fukuma with the teaching of Nakajima by including wherein the controller obtains the spectral data of the content based on the spectroscopic image data obtained by the imaging device in such a state that the content blocks the through hole in plan view viewed in a direction perpendicular to a flange portion of the container film in order to have more light incident to and reflected from the sample, increasing the signal to noise ratio.
Regarding claim 10, Fukuma teaches a Press Through Package (PTP) packaging machine, comprising the inspection device according to claim 1 (paragraph [0004]).
Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuma and Nakajima as applied to claim 1 above, and further in view of Tasaka et al. (JP 201312204A), hereinafter “Takasa” cited in IDS.
Regarding claim 6, Fukuma is silent regarding further comprising: a background portion on a side opposite to the illumination device across the container film and that has a black or dark color with respect to a ray within a wavelength range of the near infrared light.
However, Tasaka teaches further comprising: a background portion on a side opposite to the illumination device across the container film and that has a black or dark color with respect to a ray within a wavelength range of the near infrared light (paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fukuma with the teaching of 
Regarding claim 7, Fukuma is silent regarding wherein the light shield has a surface that faces the imaging device and has a lighter color than the black or dark color of the background portion with respect to a ray of at least one specific wavelength component within the wavelength range of the near infrared light.
However, Nakajima teaches wherein the light shield has a surface that faces the imaging device (Figs. 4, 5).
Furthermore, Tasaka teaches a surface that has a lighter color than the black or dark color of the background portion with respect to a ray of at least one specific wavelength component within the wavelength range of the near infrared light (paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fukuma with the teaching of Tasaka by including wherein the light shield has a surface that faces the imaging device and has a lighter color than the black or dark color of the background portion with respect to a ray of at least one specific wavelength component within the wavelength range of the near infrared light in order to increase the contrast ratio, so that difference in brightness between the sample and the background become large (paragraph [0031]), increasing the signal to noise ratio.
Regarding claim 8, Fukuma teaches a display device that displays luminance data of pixels of a pixel array corresponding to the specific wavelength component in the spectroscopic image data and shows a relationship between a position of each of the pixels and a luminance level at the position (paragraph [0042] teaches a computer and a screen.  The recitation following “that displays” is a function that does not affect the structure of the device.  An amendment including wherein the controller is configured to calculate the above relationships would overcome the pending rejection).
Regarding claim 9, Fukuma is silent regarding wherein the light shield has a surface that faces the container film and has a black or dark color with respect to a ray within a wavelength range of the near infrared light.
However, Nakajima teaches wherein the light shield has a surface that faces the container film (Figs. 4, 5).
Furthermore, Tasaka teaches a surface has a black or dark color with respect to a ray within a wavelength range of the near infrared light (paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Fukuma with the teaching of Nakajima and Tasaka by including wherein the light shield has a surface that faces the container film and has a black or dark color with respect to a ray within a wavelength range of the near infrared light in order to increase the contrast ratio, so that difference in brightness between the sample and the background become large (paragraph [0031]), increasing the signal to noise ratio.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877